NOTICE
                                      2022 IL App (5th) 220478-U
                                                                                   NOTICE
 Decision filed 12/22/22. The
                                                                        This order was filed under
 text of this decision may be               NO. 5-22-0478               Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                           not precedent except in the

 Rehearing or the disposition of               IN THE                   limited circumstances allowed
 the same.                                                              under Rule 23(e)(1).

                                   APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

In re J.B., a Minor                         )     Appeal from the
                                            )     Circuit Court of
(The People of the State of Illinois,       )     Champaign County.
                                            )
      Petitioner-Appellee,                  )
v.                                          )     No. 22-JA-34
                                            )
Jasmyn G.,                                  )     Honorable
                                            )     Matthew D. Lee,
      Respondent-Appellant).                )     Judge, presiding.
________________________________________________________________________

          PRESIDING JUSTICE BOIE delivered the judgment of the court.
          Justices Welch and Moore concurred in the judgment.

                                               ORDER

¶1        Held: Where the trial court’s adjudicatory order, finding that J.B. was a neglected
                minor, was not contrary to the manifest weight of the evidence, we affirm
                the court’s dispositional order making J.B. a ward of the court and
                awarding custody and guardianship to the Department of Children and
                Family Services.

¶2        The respondent, Jasmyn G., is the natural mother of J.B., born September 30, 2020.

The respondent appeals the trial court of Champaign County’s order of July 19, 2022,

dispositional order and its finding that J.B. was neglected due to an injurious environment.

The respondent properly raises one issue on appeal, and that is whether the trial court erred




                                                  1
in finding that the minor child was neglected due to an injurious environment. For the

following reasons, we affirm the judgment of the trial court.

¶3                                      I. BACKGROUND

¶4      On March 30, 2022, the State filed a juvenile petition 1 pursuant to the Juvenile Court

Act of 1987 (Act) (705 ILCS 405/1-1 et seq. (West 2020)), regarding the respondent’s

biological child, J.B., born September 30, 2020. Count I of the juvenile petition alleged

that J.B. was neglected as defined in section 2-3(1)(b) of the Act (id. § 2-3(1)(b)), because

he was a minor under 18 years of age whose environment was injurious to his welfare. The

petition alleged that because J.B. resided with the respondent, that environment exposed

J.B. to the effects of the respondent’s mental illness.

¶5      On March 30, 2022, the trial court conducted a shelter care hearing regarding J.B.

The respondent was not present at the shelter care hearing despite having been provided

with notice of the hearing on March 29, 2022. At the hearing, the trial court found that

there was probable cause for the filing of the petition and that it was an immediate and

urgent necessity for J.B. to be placed in shelter care. Further, the trial court found

reasonable efforts had been made to prevent or eliminate the necessity for removal of J.B.

from the home, as the Department of Children and Family Services (DCFS) had offered

intact services, but the respondent refused those services. Accordingly, the trial court

granted shelter care and appointed DCFS as temporary guardian of J.B. The trial court




        1
         The juvenile petition filed on behalf of J.B. was also filed against J.B.’s natural father; however,
the natural father’s rights are not at issue in this appeal.
                                                     2
appointed a special advocate (CASA) as guardian ad litem on behalf of the minor child and

set the matter for an adjudicatory hearing.

¶6     The adjudicatory hearing was held on June 21, 2022. At the hearing, Rikki

McComas, a police officer for the Village of Rantoul, Illinois, testified that on March 27,

2022, at approximately 6 p.m., she was dispatched to the Walmart in Rantoul for a welfare

check. Upon arriving at Walmart, McComas spoke with the store’s loss prevention

employee and then the respondent. According to McComas, she first contacted the

respondent in front of the pharmacy, where the respondent became angry at the sight of

McComas. The respondent then began throwing items out of the stroller that were in her

possession and told McComas that “she hadn’t stole anything.” McComas stated that J.B.

was in the stroller at that time and that “his upper half was covered with a coat.” According

to McComas, when the respondent first began speaking with her, J.B. was lying still in the

stroller and the respondent was aggressively throwing the stroller around and J.B. was not

moving. McComas stated that she asked to check on J.B., as his upper body was covered

with a heavy adult coat and his lower half was not moving. The respondent would not

initially allow McComas to check on the child. According to McComas, after

approximately 15 to 20 minutes, she was able to check on J.B. while the respondent was in

one of the check-out aisles. At that point, J.B. was sleeping, woke up, and was fine.

¶7     According to McComas, when she first spoke with the respondent, she told

McComas that the respondent’s “other children were sleeping behind her,” but no other

children were present. McComas testified that she never identified any other children

besides J.B. being present in the Walmart with the respondent. McComas testified that

                                              3
when the respondent was in the self-checkout aisle, she was still acting erratically and then

went to the restroom after making her purchase. When asked what she meant by saying the

respondent was acting erratically, McComas explained: “She had an item she was trying

to purchase. She can [sic] scanned it three different—the same item she scanned at three

different self-checkout registers before finally paying for it. She was yelling.”

¶8     McComas stated that she did not initially follow the respondent into the restroom

but entered it a few minutes later. According to McComas: “She was—had things sprawled

out around the stroller in the common area of the restroom. She was not in a stall. [J.B.]

was half naked. She had his onesie and she was drying it under the hand dryer.” McComas

clarified that J.B.’s lower half was naked, and that the respondent did put a diaper and a

“onesie” on the child. After that, the respondent dressed J.B. in a light jacket and placed

diapers on each of his feet. McComas continued explaining the respondent’s erratic

behavior, stating: “She was throwing items around. Her pants were halfway down her

buttocks, exposing herself. At one point, she pulled her pants down and placed something

in her genitals, I don’t know what it was, and told me she was on her period.” McComas

stated that this all occurred in the common area of the restroom with other people going in

and out.

¶9     McComas testified that she attempted to speak with the respondent regarding her

mental health by asking her if she would agree to be evaluated by emergency medical

technicians or go to the hospital because McComas believed that the respondent needed to

speak with somebody. The respondent did not cooperate and would not answer McComas’s

questions so that McComas could assess the respondent’s mental status. McComas then

                                              4
testified that the temperature on the day of the incident was “in the 30’s” and agreed that it

was a cold, March day. It was McComas’s opinion that J.B. was not appropriately clothed

for the weather, and the respondent stated that she was going to walk home. McComas

testified that the respondent did not state where she lived but that McComas knew, or found

out, where the respondent lived.

¶ 10   McComas testified that she offered the respondent a ride home, but she did not

accept the ride. Rather, the respondent walked down the middle of the road where the

Walmart was located and then walked into traffic on Murray Road, which “is a busy road.”

McComas stated that the respondent, while pushing J.B. in the stroller, actually walked in

front of a car and that McComas had to activate her squad car’s overhead lights to prevent

the respondent from being hit by other vehicles. After the incident, McComas spoke with

the respondent’s roommate and then contacted DCFS. McComas further testified that since

the March 27, 2022, incident, she had one or two additional contacts with the respondent,

in addition to several contacts she was aware of that the Rantoul Police Department had

with the respondent. McComas finished by testifying that her subsequent contacts with the

respondent were related to the respondent’s mental health.

¶ 11   On questioning by the guardian ad litem, McComas gave more detail in describing

how the respondent was aggressively moving the stroller around by stating:

       “Almost flipping it over, like aggressively moving it around, maneuvering

       around like objects in Walmart, like the shelves, just like flipping it over. I

       didn’t know if the child was secure. She was angry and trying to get away



                                              5
       from us initially, so quickly moving around corners—and almost flipped it

       over.”

Upon further questioning, McComas reiterated that J.B. was in the stroller during this time

and was also in the stroller during the time when the respondent was throwing items from

the top canopy portion and from under the stroller onto the floor.

¶ 12   Lucas Gault, an investigator with DCFS, testified that the reason for the DCFS

investigation was a hotline report regarding the Rantoul Police Department being called to

the Walmart concerning the respondent’s erratic behavior with J.B. According to Gault, he

spoke with the respondent on March 28, 2022, at her sister’s residence where she also lived,

and where J.B. was present. The respondent was not cooperative during the interview and

did not answer questions. According to Gault, if the respondent did answer a question:

       “If she did, it was either restating the question in the form of a sentence, or

       she would speak incoherently to the point where I couldn’t understand her,

       or she would go on with statements that were either out of the—out of this

       world, like she would say something about blood being all over the place or

       people being in body bags.”

According to Gault, the answers the respondent gave did not pertain to or match the

questions given.

¶ 13   Gault testified that J.B. was there with the respondent when she answered the door

and that she told J.B. not to answer any questions. Gault testified that J.B. was not even a

year old and classified his observations of the respondent’s interaction with J.B. as atypical.

Gault stated that these interactions caused him concern, explaining that J.B. would come

                                              6
up to the respondent seeking attention. Gault testified that if the respondent picked him up,

it was like watching somebody pick up a rag doll. “She'd pick him up by the forearms, not

very gently. If she did not pick him up, she would tell him he was being needy and that he

was always whining.” According to Gault, the respondent told J.B. to leave her alone

several times.

¶ 14   Gault then testified that he spoke with the respondent about the March 27, 2022,

Walmart incident but that the respondent was unable to provide him with any information

regarding the incident. Gault also asked the respondent about her mental status and she

informed Gault that she was diagnosed with schizophrenia, bipolar, and ADHD. 2

According to Gault, the respondent informed him that she was diagnosed with those

disorders when she gave birth to her other two children and that she self-medicated with

cannabis. Gault then testified that, although the respondent did not state she used any other

types of illegal substances, she made other comments that led Gault to believe the

respondent used other substances. Finally, Gault testified that DCFS took protective

custody of J.B. on March 28, 2022, because of his concerns about J.B. remaining in the

respondent’s care due to her mental health disorders.

¶ 15   The respondent did not testify on her own behalf or call any witness to rebut the

testimony of McComas or Gault. At the close of all the evidence, the trial court made its

findings and ruling on the record in open court, acknowledging that mental illness alone is

not sufficient to meet the burden of proof required for a finding of neglect. The trial court



       2
         ADHD is a common acronym for a mental health condition known as attention deficit
hyperactivity disorder.
                                             7
continued by stating that the evidence presented in the matter “goes beyond simply the

existence of the illness itself.” The trial court noted that the testimony demonstrated that

the respondent herself disclosed her schizophrenia, bipolar, and ADHD diagnosis. Further,

there was evidence presented of the respondent’s behaviors that corroborated those

diagnoses, all of which the trial court found to be probative to the issue of whether or not

the respondent’s mental illness exposed J.B. to an injurious environment.

¶ 16   In support of the trial court’s findings, it then enumerated the respondent’s behaviors

observed by McComas, including: (1) J.B.’s head being covered by a coat and the

respondent acting erratically; (2) the respondent’s nonsensical behavior such as trying to

scan an item multiple times, yelling, and being incoherent; (3) the respondent going into

the restroom where Officer McComas observed the respondent scattering items across the

floor; (4) the respondent putting diapers on J.B.’s feet and J.B. not being appropriately

clothed in the cold weather; (5) upon leaving Walmart, the respondent walked into the

middle of traffic while pushing J.B. in the stroller, in front of a vehicle which required

Officer McComas to intervene by activating her emergency lights to prevent the respondent

and J.B. from being hit by cars; and (6) the respondent almost flipped over the stroller by

aggressively pulling it around while J.B. was seated in it.

¶ 17   The trial court then turned to the testimony of Gault, noting Gault’s observations

that the respondent was (1) speaking incoherently; (2) not answering questions in a way

related to the initial question; (3) making nonsensical statements, such as “there’s blood all

over the place, people are in body bags”; and (4) telling J.B., an infant, not to answer

questions. Further, the trial court referenced the interactions Gault observed between the

                                              8
respondent and J.B. such as the respondent picking J.B. up by his forearms like a ragdoll,

saying that J.B. was too needy, and telling J.B. to leave her alone.

¶ 18    According to the trial court, all of the respondent’s behaviors provided ample

evidence that the respondent’s mental illness endangered J.B.’s welfare and safety. The

trial court also noted the respondent’s statement that she was currently medicating her

mental illness with cannabis rather than with prescribed medication. The trial court found

that the State had met its burden of proof “certainly by a preponderance of the evidence

and, and, for that matter, clear and convincing evidence” that J.B. was neglected by being

in an environment injurious to his welfare. The trial court then set the matter for

dispositional hearing, ordered DCFS to prepare a dispositional report, and admonished the

respondent to immediately contact and cooperate with DCFS and the terms of the service

plan.

¶ 19    The trial court entered its written adjudicatory order on the same date, June 21, 2022,

finding J.B. to be abused or neglected as defined by section 2-3 of the Act (705 ILCS 405/2-

3 (West 2020)), in that J.B. was in an environment that was injurious to his welfare as

defined by section 2-3(1)(b) of the Act (id. § 2-3(1)(b)). The written adjudicatory order

specifically enumerated the bases for the trial court’s finding.

¶ 20    On July 12, 2022, DCFS filed its dispositional report prepared by child welfare

specialist Gabrielle Smith and an integrated assessment with the trial court that set forth,

in detail, the facts and circumstances surrounding the events of March 27, 2022. The report

also noted that the respondent failed to attend the scheduled, in-person interview on May

11, 2022, and, therefore, a telephone interview was attempted on May 16, 2022. According

                                               9
to the report, the respondent “presented with periods of emotional lability” and the

telephone interview was ended early due to the respondent’s “presentation and difficulty

with engagement.” Further, during the interview the respondent provided “discrepant

information regarding her history of DCFS involvement” which affected the respondent’s

reliability, credibility, and the quality of her report. The report also noted the respondent’s

residential arrangements and her relationship status, including her history of domestic

violence. When questioned regarding her employment, the respondent was unwilling or

unable to provide her work history, became frustrated, would speak incoherently, and gave

responses that were not on topic.

¶ 21   According to the report, the respondent was recommended for several services

including a psychiatric assessment, substance abuse, domestic violence, parenting

education, and visitation. According to the caseworker, the respondent did inform the

caseworker that she had a past diagnosis of schizophrenia and was hospitalized in 2019,

after a suicide attempt. The report noted that the respondent was not medicated, nor had

she established care with a psychiatrist. The report further noted that the respondent’s

roommate, Meghan Gould, reported that in June 2022, Gould took the respondent to the

Pavilion Behavioral Health Center to receive treatment, but that the respondent had refused

treatment. Gould also attempted to call law enforcement and an ambulance, but the

respondent was found not to be a risk to herself or others and, again, the respondent had

refused treatment. Similarly, the respondent was unwilling to engage in mental health

treatment, was uncooperative, and would not complete an assessment. According to the



                                              10
report, assessments and classes pertaining to the remaining services would be completed

upon further meeting with the respondent.

¶ 22   On July 19, 2022, the trial court conducted a dispositional hearing. The respondent

was present with counsel. The trial court asked counsel for the respondent if counsel had

reviewed the dispositional report, to which counsel responded in the affirmative. The trial

court also asked counsel for the respondent if counsel would stipulate that Gabrielle Smith

would testify substantially as indicated in the report, to which counsel responded “yes, sir.”

The trial court then heard statements from all counsel regarding the recommendations

contained in the report. Counsel for the respondent stated that “there are issues to be

addressed,” and that “we would accept the recommendations in the report at this time.”

¶ 23   The trial court made its findings on the record stating that it considered the

dispositional report, the recommendations of counsel, and the factors set forth in the

Juvenile Court Act. The trial court continued, stating that based upon the information and

evidence presented at the adjudicatory hearing, as well as the dispositional report, it was in

the best interest of J.B. and the public to make J.B. a ward of the court, adjudicating J.B.

neglected. The trial court then turned to the respondent, noting her previous mental illness

diagnosis of schizophrenia, that she was currently not taking medication, and that she had

not established care with a psychiatrist. The trial court further noted the respondent’s

mental health decline in recent weeks which included the incident at and outside of

Walmart. Finally, the trial court noted the respondent’s unwillingness to engage in mental

health treatment, obtain inpatient care at Pavilion, or complete a mental health assessment.



                                             11
¶ 24   The trial court entered the dispositional order on July 19, 2022, finding the

respondent unfit and unable, for reasons other than financial circumstances alone, to care

for, protect, train, educate, supervise, or discipline the minor child. The trial court adopted

and incorporated its oral and written findings at all prior hearings, including the temporary

custody and adjudicatory hearings. The trial court stated that: “The Court further finds that

respondent mother struggles with longstanding mental health issues that prevent her from

safely caring for the minor at this time and have been exacerbated by her continued refusal

to engage in services designed to address her mental illness.” The trial court further found

that appropriate services aimed at preservation and family reunification have been

unsuccessful in rectifying the conditions that led to the finding of unfitness. Based upon

those findings, the trial court found it to be in the best interest of J.B. be made a ward of

the court and to grant custody and guardianship to DCFS.

¶ 25   The respondent now appeals, arguing that the trial court’s ruling that J.B. was

neglected due to an injurious environment was against the manifest weight of the evidence.

¶ 26                                  II. ANALYSIS

¶ 27   The Act (705 ILCS 405/1-1 et seq. (West 2020)) provides a step-by-step process to

be used in determining whether a child should be removed from his or her parents and

made a ward of the court. In re Arthur H., 212 Ill. 2d 441, 462 (2004). At the adjudicatory

hearing, the trial court is required to determine whether the child was the subject of abuse,

neglect, or dependence. Id. The State is required to prove its allegations of abuse or neglect

by a preponderance of the evidence. In re N.B., 191 Ill. 2d 338, 343 (2000). The trial court

is afforded broad discretion when making a determination of abuse or neglect. In re

                                              12
Stephen K., 373 Ill. App. 3d 7, 20 (2007). Therefore, the trial court’s decision should not

be disturbed unless it is against the manifest weight of the evidence. Id. A finding is against

the manifest weight of the evidence only if the opposite conclusion is clearly evident from

the record. Id. “Because the trial court has the best opportunity to observe the demeanor

and conduct of the parties and witnesses, it is in the best position to determine the

credibility and weight to be given to the witnesses’ testimony.” Id. If a finding of abuse,

neglect, or dependence is made, the trial court must then determine whether “it is consistent

with the health, safety and best interests of the minor and the public that he be made a ward

of the court.” 705 ILCS 405/2-21(2) (West 2020).

¶ 28   Section 2-3(1)(b) of the Act (id. § 2-3(1)(b)) defines a “neglected minor” to include

“any minor under 18 years of age *** whose environment is injurious to his or her welfare.”

The general definition of “neglect” is “the failure to exercise the care that circumstances

justly demand and encompasses both willful and unintentional disregard of parental duty.”

In re Stephen K., 373 Ill. App. 3d at 20. Cases adjudicating neglect are sui generis and must

be resolved by evaluating the unique facts and circumstances present in each case. Id.

Similarly, “injurious environment” does not have a fixed definition, but has been

interpreted to include “ ‘the breach of a parent’s duty to ensure a “safe and nurturing

shelter” for his or her children.’ ” In re Arthur H., 212 Ill. 2d at 463 (quoting In re N.B.,

191 Ill. 2d at 346, quoting In re M.K., 271 Ill. App. 3d 820, 826 (1995)).

¶ 29   The respondent does not challenge the allegation that she suffers from a mental

illness but challenges the trial court’s finding of neglect based on an injurious environment.

The respondent argues that the court’s finding was against the manifest weight of the

                                              13
evidence, where the State did not prove a nexus between her mental illness and a risk of

harm to the minor.

¶ 30    In this appeal, the respondent directs this court to consider the allegation contained

in the petition for adjudication of wardship, which alleges that J.B. was in an environment

injurious to his welfare when he resided with the respondent and that environment exposed

J.B. to the effects of the respondent’s mental illness. The respondent acknowledges her

statement to Lucas Gault, that she was diagnosed with schizophrenia, bipolar disorder, and

ADHD, 3 for which she self-medicated with cannabis, was a statement against interest and

admissible as substantive evidence against her. While the mere fact that a parent has a

mental illness does not lead inevitably to the conclusion that a child in his or her care is

neglected or that their environment is injurious, a parent’s mental illness may form the

basis for a finding of an injurious environment, where there is a nexus between the mental

illness and a risk of harm to the child. In re Faith B., 349 Ill. App. 3d 930, 933, (2004).

¶ 31    The respondent argues that the trial court had no basis on which to conclude that the

behavior described by the witnesses was the product of the respondent’s mental illness and

exposed the minor to an injurious environment. The respondent directs this court to In re

Z.L., 2022 IL App (2d) 210769-U. In In re Z.L., the injurious environment allegation

indicated that the respondent had a history of mental illness and that she falsely obtained

an order of protection against the minor’s biological father. Id. ¶¶ 4, 8. While the record


        3
          Respondent’s brief argues that “the record includes testimony by Mr. Gault of a statement against
interest by Jasmyn G., in which she told him she had been diagnosed with schizophrenia, bipolar disorder,
and PTSD”; however, Gault testified that the respondent reported she had been diagnosed with
schizophrenia, bipolar, and ADHD. The respondent acknowledges the correct diagnoses from the record in
the facts section of the brief. The inclusion of PTSD in the respondent’s argument appears to be an
oversight.
                                                   14
supported a finding that the respondent engaged in harassing behavior and that she had a

history of mental illness, the appellate court found that the State did not connect

respondent’s mental illness to her care of the minor. Id. ¶ 64.

¶ 32   The present case is distinguishable. Unlike In re Z.L., in the present case, the trial

court found that the respondent was diagnosed with “schizophrenia, bipolar and ADHD”

and self-medicated with cannabis. That finding was supported by the respondent’s

admission. Further, the testimony regarding the respondent’s actions, when considered

with her admission, supported an inference that the respondent was suffering from an

untreated mental illness. Turning to the connection between the respondent’s mental

illness, behavior, and care for the minor, the trial court recited the facts of the incident on

March 27 and 28, 2022, indicating that the respondent was behaving “inappropriately as

related to the care of her child.” Further, the trial court found that the respondent exhibited

dangerous behaviors toward the minor including grabbing the child violently by the arms

to pick him up, covering his head with a heavy jacket while he was seated in a stroller,

almost flipping the stroller with the baby inside on multiple occasions, walking into

oncoming traffic with the baby in the stroller, and exposing the minor to cold winter

weather while underdressed. The trial court further found that the respondent responded to

questions in a nonsensical manner and behaved inappropriately toward the one-year-old

minor, telling him to leave her alone and warning him not to answer any questions. The

trial court found that the behaviors were the product of the respondent’s mental illness and

exposed the minor to an injurious environment.



                                              15
¶ 33   The respondent argues that the testimony of McComas and Gault provided nothing

more than speculative conclusions regarding the respondent’s behavior and any form of

mental illness. The respondent contends, therefore, that there was no basis on which the

trial court could conclude that the respondent’s behaviors were the product of her mental

illness that exposed J.B. to an injurious environment.

¶ 34   The State argues that the evidence presented at the adjudicatory hearing was

sufficient to prove that J.B. was exposed to an injurious environment, where he was in the

sole care of the respondent, who was experiencing a mental health crisis. Therefore, the

State argues that the trial court’s finding was not against the manifest weight of the

evidence. The State further argues that the testimony presented at the hearing was sufficient

to prove the nexus between the respondent’s actions, her mental illness, and the injurious

environment it exposed J.B. to, specifically referencing the McComas’s detailed testimony

regarding the March 27, 2022, incident, and Gault’s testimony regarding his encounter with

the respondent and J.B. on March 28, 2022. We agree.

¶ 35   Contrary to the respondent’s assertions, the testimony of McComas at the

adjudicatory hearing supports a finding that on March 27, 2022, the respondent was

suffering from a mental health condition that created an injurious environment for the

minor. Further, the testimony of Gault supports the finding that on March 28, 2022, the

respondent was continuing to suffer from the mental health condition, which continued to

place the minor in an injurious environment. The record is replete with evidence regarding

the respondent’s untreated mental illness and her actions, which clearly failed to provide a

safe and nurturing shelter for the minor. As such, the evidence clearly established that the

                                             16
respondent failed to exercise the care that the circumstances justly demanded. Considering

the wide discretion afforded the trial court in decisions regarding neglect and its ability to

observe the demeanor and credibility of the witnesses, we conclude that the trial court’s

finding that the minor was neglected due to an injurious environment was not against the

manifest weight of the evidence.

¶ 36                               III. CONCLUSION

¶ 37   For the foregoing reasons, the judgment of the circuit court of Champaign County

is affirmed.



¶ 38   Affirmed.




                                             17